Exhibit 10.1 AMENDED AND RESTATED OPTION AGREEMENT This Amended and Restated Option Agreement (“ Agreement ”), effective May 15, 2014 (the “ Effective Date ”), amends and restates in its entirety that certain Option Agreement effective September 14, 2012 (the " Original Option Agreement ") by and between Lakes Kean Argovitz Resorts – California, LLC (the “ Seller ”) and Penn National Gaming Inc., or its assignee or nominee (“ Buyer ”). For purposes of this Agreement, Buyer and Seller shall be referred to herein as the “
